SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1244
CA 15-00562
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


KEITH CONRAD AND SHERYL CONRAD,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                             ORDER

LOCKPORT CITY SCHOOL DISTRICT, MIHPIER
COMPANY, INC., AND LOCKPORT CITY SCHOOL
DISTRICT BOARD OF EDUCATION,
DEFENDANTS-APPELLANTS-RESPONDENTS.


SUGARMAN LAW FIRM, LLP, BUFFALO (BRIAN SUTTER OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT MIHPIER COMPANY, INC.

HANLON & VELOCE, LATHAM (CHRISTINE D’ADDIO HANLON OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS LOCKPORT CITY SCHOOL DISTRICT AND
LOCKPORT CITY SCHOOL DISTRICT BOARD OF EDUCATION.

BROWN CHIARI LLP, LANCASTER (BRADLEY D. MARBLE OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS-APPELLANTS.


     Appeals and cross appeal from an order of the Supreme Court,
Niagara County (Ralph A. Boniello, III, J.), entered October 30, 2014.
The order, among other things, denied in part defendants’ motions for
summary judgment and denied plaintiffs’ cross motion for summary
judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on September 16, 2015, and filed in the
Niagara County Clerk’s Office on December 9, 2015,

     It is hereby ORDERED that said appeals and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court